—Order of disposition, Family Court, Bronx County (Rhoda Cohen, J.), entered on or about May 14, 1996, which, upon a finding of permanent neglect, inter alia, terminated respondent-appellant’s parental rights and committed the subject children to the custody and guardianship of the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
We agree with the Family Court that although petitioner agency made diligent efforts to strengthen respondent-appellant’s relationships with his children, appellant failed to maintain sufficient and regular contact with the children, visiting with them only 8 times within a 15 month period, and failed to take measures necessary to plan for the children’s future. Appellant consistently refused to provide the agency *17with proof of his completion of a drug treatment program, a parenting skills program and a domestic violence counseling program. Accordingly, Family Court’s finding of permanent neglect pursuant to Social Services Law § 384-b (7) was supported by clear and convincing evidence (see, e.g., Matter of Gilbert, 127 AD2d 452, 454; see also, Matter of LeBron, 140 AD2d 276, 277). Concur — Ellerin, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.